Citation Nr: 1443614	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied the Veteran's request to reopen the claim of service connection for PTSD.  In August 2012, the Board remanded this matter for additional development and the case is once again before the Board.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  Virtual VA contained duplicative records and VBMS did not contain any documents.


FINDINGS OF FACT

1.  In February 2005, the RO denied the Veteran's claim seeking entitlement to service connection for PTSD.  A February 2005 letter notified the Veteran of his right to appeal.  The Veteran did not initiate an appeal of that decision.

2.  The evidence submitted since the February 2005 rating decision is either cumulative or redundant, does not relate to the unestablished facts of an in-service stressor, and raises no reasonable possibility of substantiating the claim of service connection for PTSD. 


CONCLUSION OF LAW

1.  Subsequent to the final February 2005 rating decision, new and material evidence has not been presented to reopen the claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156(a), 20.204, 20.302, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in an application to reopen a claim for service connection, in addition to notifying a claimant of the evidence and information that is necessary to reopen the claim, VA must also notify the claimant of what evidence and information is necessary to establish entitlement to the underlying claim for service connection sought by the claimant. 

In reviewing the record, the Board finds that, with respect to the claim to reopen, the Veteran was furnished notice by a December 2009 VCAA letter stating the evidence necessary to reopen the claim for service connection for PTSD.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson.  19 Vet. App. 473 (2006).  In December 2009, the Veteran submitted a statement describing his stressors and identifying the naval aircraft carrier he served on.  In addition, he attached a copy of a paragraph from another Veteran's claim decision stating that "...the Veteran contends that his stressors could be verified by the deck logs...."  In a March 2010 letter, VA requested that the Veteran provide the location and approximate date (i.e., a 2-month specific date range) of the alleged stressful events.  In April 2010, the Veteran responded stating that he no additional information to provide.  As a result, in July 2010, VA prepared a Memorandum of Formal Finding, in which VA detailed its efforts to obtain the information necessary to the corroborate the Veteran's alleged stressorful events for the PTSD claim and determined that the information required to corroborate the events described by the Veteran was insufficient to send for a meaningful research of records at the U.S. Marine Corps or the National Archives and Records Administration and/or the U.S. Army and the Joint Service Records Research Center.  In a July 2010 rating decision, the RO re-adjudicated the matter concerning the request to reopen the claim of service connection for PTSD.

The information of record reflects that that there has been substantial compliance with the August 2012 Board remand directives.  The Board directed the RO to obtain the Veteran's SSA records related to his SSI disability, to request that the Veteran submit statements from individuals who have personal knowledge of his alleged in-service stressful experiences, and to request that the Veteran provide specific details concerning his alleged stressful event that occurred during service (such as, dates, locations, units, etc.).  In August 2012, the Appeals Management Center (AMC) requested the Veteran to provide specific details, and statements from individuals who have personal knowledge, of his alleged in-service stressful experiences, and also informed him that the AMC had requested the Veteran's SSA records related to the Veteran's SSI disability.  In August 2012, the Veteran's SSA records were incorporated into his claims file.  The Veteran did not respond to the AMC's August 2012 letter and no evidence was submitted.  In January 2013, the RO issued a supplemental statement of the case.  Therefore, the Board concludes there has been substantial compliance with the terms of the previous remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran did not initiate an appeal of the February 2005 rating decision and it became final.  The exception to the finality rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA adjudicators must follow a two-step process in evaluation previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final disallowance is new and material.  If it is determined that a claimant has produced both new and material evidence, then the adjudicator must reopen the claim and evaluate the merits of that claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108; Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Board, in the first instance, must rule on the matter of reopening the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for this claim to be reopened, based on the submission of both new and material evidence.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Applicable law requires that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic conditions, such as psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service discharge.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In a February 2005 rating decision, the RO previously denied service connection for PTSD, finding that the Veteran has a diagnosis of PTSD with no confirmed stressor.  The evidence on file at that time consisted of the service treatment records, the military personnel file, and VA treatment records up to November 2004.

The evidence received subsequent to the February 2005 rating decision, includes the Veteran's statements describing his stressful in-service events and VA treatment records dated between December 2009 and May 2010.  These VA treatment records continue to show a diagnosis for PTSD from non-combat trauma and detail his symptomatology.

While this submitted evidence was not previously of record, it merely shows that the Veteran has a diagnosis of PTSD.  The December 2009 VA treatment record copied and edited an October 2004 VA intake note reflecting the Veteran's description of his three traumatic non-combat events.  The Veteran's statements describing his stressful in-service events are similar to his statements from the October 2004 VA intake note, which was on file at the time of the February 2005 rating decision.  To the extent that the December 2009 treatment record contains a diagnosis of PTSD and incorporates the October 2004 intake note of the Veteran's stressor statements, such diagnosis and stressor descriptions are not new evidence, because they were same the facts already considered in the February 2005 final decision, which show that the Veteran has a diagnosis of PTSD with no confirmed stressor.  Furthermore, the submitted lay evidence describing the Veteran's three traumatic non-combat events likewise do not indicate any information sufficient to corroborate the in-service occurrence of such stressful events.  Therefore, this evidence is not material because does not relate to an unestablished fact, namely a confirmed in-service stressor, which is necessary to substantiate the Veteran's claim for PTSD.

Accordingly, the Board determines that the evidence received since the February 2005 rating decision is not "new" and "material" as contemplated by 38 C.F.R. § 3.156(a) and provides no basis to reopen the Veteran's claim of entitlement to service connection for PTSD.


ORDER

No new and material evidence has been submitted and the request to reopen the claim for service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


